DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20150057770 A1) in view of Josephson (US 2015/0135132 A1), Fougner et al. (CN 102170825 A, hereinafter, Fougner), and Bailey et al. (US 20140198035 A1, hereinafter, Bailey 3rd).
Regarding claims 17, 23 and 24, Bailey teaches an apparatus for prosthetic training, comprising: 
an arm band assistive device for a prosthetic limb  (Fig. 1, wearable EMG device 100. [0009[, EMG signals may be used for prosthetic control) including: 
a plurality of housing elements defining a housing ([0055-0056], Device 100 includes eight pod structures 101, 102, 103, 104, 105, 106, 107, and 108 that form physically coupled links thereof. Each of pod structures 101, 102, 103, 104, 105, 106, 107, and 108 comprises a respective housing), 
a flexible connector interconnecting the plurality of housing elements (Fig. 1, [0057-0058], communicative pathways 121/122 providing communicative coupling between electric circuitry 118 of pod structure 108), and 
one or more EMG sensors provided in at least one of the plurality of housing elements ([0059], each of pod structures 101, 102, 103, 104, 105, 106, and 107 includes a respective EMG sensor 110); and 
one or more kinematic sensors ([0016, 0046], At least one of the first sensor and the second sensor may be selected from the group consisting of: an electromyography sensor; an accelerometer; a gyroscope); 
one or more processing units in operable communication with the one or more sensors of the arm band assistive device for the prosthetic limb ([0009], EMG signals may be used in a wide variety of applications, including prosthetic control. [0060-0061] Pod structure 108 of device 100 includes a processor 140 that in use processes the signals provided by the EMG sensors 110 of sensor pods 101, 102, 103, 104, 105, 106, and 107 in response to detected muscle activity.), the one or more processing units configured to: 
receive EMG data of a residual limb ([0009], EMG signals may be used in a wide variety of applications, including prosthetic control.  As Bailey discloses an armband with EMG sensors that can be used for prosthetic control the armband can receive EMG data from a residual limb) from the one or more sensors ([0059-0060], each of pod structures 101, 102, 103, 104, 105, 106, and 107 includes a respective EMG sensor 110 that detects electrical signals generated by muscle activity and a processor 140 that in use processes the signals provided by the EMG sensors 110. Also see fig. 3, steps 301-302). 
Regarding the limitation stating, predict an intended gesture from the EMG data, Bailey teaches the use of gesture identification flags, look-up tables and algorithms which can be used to predict an intended gesture from the EMG data ([0062], gesture identification flags. [0079], determining a gesture identification flag by the processor may implement a range of different algorithms, including but not limited to: a look-up table, a mapping, a machine learning algorithm, a pattern recognition algorithm). 
Examiner includes Josephson who teaches gesture prediction occurs with the use of look-up tables ([0074]).  Hence, the combination of Bailey with Josephson fully discloses the limitation of a processing unit configured to predict an intended gesture from the EMG data.  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey with Josephson such that a processing unit can predict an intended gesture from the EMG data using lookup tables as Josephson teaches such a list of predicted gestures allows the system to find the most probable desired gesture, causing the command of the gesture to be triggered before the gesture is completed (Josephson, [0074]).
Examiner further includes Fougner who teaches an EMG device configured to predict an intended gesture of a prosthetic limb from EMG data ([0002], prosthesis device controlled through electromyography signal generated by activity muscle… control system through detecting the size of one or a series of such signal to detect relative muscle the degree of constriction, to predict the activity the user wishes, and correspondingly control the prosthesis movement).
 It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey and Josephson with Fougner such that Bailey’s  EMG armband is used to predict an intended gesture of a prosthetic limb from EMG data as Fougner teaches EMG driven prosthetics have the ability to predict the activity the user wishes and correspondingly control the prosthesis movement ([0002]).
Bailey 3rd teaches an arm band assistive device for a prosthetic limb  (Figs. 1 and 2A, wearable EMG device 100. [0008], EMG signals may be used for prosthetic control) including: 
one or more EMG sensors (Fig. 2A, [0052], plurality of muscle activity sensors 230. [0055], By way of example, muscle activity sensors 230 may include one or more EMG sensor(s)); and 
one or more kinematic sensors (Fig. 2A, [0057], wearable muscle interface device 200 may include one or more accelerometer sensor(s) 260 that, in use, detect additional aspects of gestures made by user 100 in, for example, three degrees of freedom); 
one or more processing units in operable communication with the one or more EMG sensors of the arm band assistive device for the prosthetic limb (Fig. 2A, [0060], Signals provided by the muscle activity sensors 230 in response to the detected gesture 410 are processed by processor 210 (FIG. 2) which interprets the signals to identify gesture 410 performed by user 100); and,
a virtual reality (VR) system (Fig. 3, a wearable system (e.g., 150) which includes a head mounted display 310) including one or more detectors (wireless receiver 350) and a VR control module (Fig. 3, on-board display control 300) in operative communication with the one or more detectors and the one or more kinematic sensors for determining a position of the housing with respect to the VR system (Figs. 3-7, [0060, 0075], A corresponding signal is produced based on the gesture 410 interpreted by the processor 210 and the signal is transmitted from transmitter 250 directly to receiver 350 of wearable head-mounted display 310. [0074-0075], content and/or user interface (UI) is displayed on the wearable head-mounted display 310 thereby teaching a virtual reality device. [0075], wearable muscle interface device 200 detects muscle activity corresponding to a physical gesture performed by a user of the wearable system 150 (i.e., at least one muscle activity sensor 230 of the wearable muscle interface device 200 detects the user's intentional hand/arm movements and positions)).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey, Josephson, and Fougner  with Bailey 3rd such that the armband device communicates with a head mounted VR display system provides a completely wearable (i.e., completely portable) user interface that enables a user to see, access and interact with an electronic display in an inconspicuous, hands-free manner (Bailey 3rd, [0016]). 
Regarding claim 19, Bailey teaches the one or more sensors includes a wireless transmitter that allows for EMG information to be transmitted wirelessly (Fig. 1, communication terminal 151 of device 100 may include a wireless transmitter that implements a known wireless communication protocol. Fig. 2, [0074], Communicative link 290 may be used to route gesture identification flags from wearable EMG device 270 to electronic device 280. Output terminal 250 of wearable EMG device 270 may include a wireless transmitter and communicative link 290 may be representative of wireless communication between wearable EMG device 270 and electronic device 280.).
Regarding claim 20, Bailey teaches the arm band assistive device  includes a myoelectric control interface, and the wireless transmitter transmits a gesture instruction produced by the myoelectric control interface (Fig. 2-3, [0076] Fig. 3 is a flow-diagram showing a method 300 of operating a wearable EMG device to provide electromyographic control of an electronic device in accordance with the present systems).
Regarding claim 21, Bailey teaches the arm band is wrapped around the  residual limb of a user (Fig. 1, [09052], wearable EMG device 100 is an armband designed to be worn on the wrist, forearm, or upper arm of a user).
Regarding claim 22, Bailey teaches the one or more sensors includes amplification and processing electronics, contained within the housing elements for processing EMG signals ([0066], The electric circuitry in any or all of pod structures 101, 102, 103, 104, 105, 106, 107 and 108 (including electric circuitries 121, 122, and 128) may include an amplification circuit to in use amplify electrical signals provided by at least one EMG sensor 110,).
	Regarding claim 25, Bailey teaches at least one of the plurality of housing elements includes one or more kinematic sensors for tracking of an orientation of the housing ([0063-0064], device 100 may also include at least one accelerometer 160 (e.g., an inertial measurement unit, or "IMU," that includes at least one accelerometer and/or at least one gyroscope) communicatively coupled to processor 140).
Regarding claim 30, the combination of Bailey and Fougner teaches the at least one instruction from the one or more processing units is based on the intended gesture predicted by the one or more processing units. (Bailey, [0060-0061] Pod structure 108 of device 100 includes a processor 140 that in use processes the signals provided by the EMG sensors 110 of sensor pods 101, 102, 103, 104, 105, 106, and 107 in response to detected muscle activity. Fougner  [0002] prosthesis device controlled through electromyography signal …to predict the activity the user wishes, and correspondingly control the prosthesis movement).  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey with Fougner such that Bailey’s EMG armband is used to predict an intended gesture of a prosthetic limb from EMG data as Fougner teaches EMG driven prosthetics have the ability to predict the activity the user wishes and correspondingly control the prosthesis movement ([0002]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20150057770 A1) in view of Fougner (CN 102170825 A, hereinafter, Fougner) and Bailey (US 20140334083 A1, hereinafter, Bailey 2nd).
Regarding claim 18, Bailey teaches an apparatus for prosthetic training, comprising: 
an arm band (Fig. 1, wearable EMG device 100. [0009[, EMG signals may be used for prosthetic control) including: 
a plurality of housing elements defining a housing ([0055-0056], Device 100 includes eight pod structures 101, 102, 103, 104, 105, 106, 107, and 108 that form physically coupled links thereof. Each of pod structures 101, 102, 103, 104, 105, 106, 107, and 108 comprises a respective housing), 
a flexible connector interconnecting the plurality of housing elements (Fig. 1, [0057=0058], communicative pathways 121/122 providing communicative coupling between electric circuitry 118 of pod structure 108), and 
one or more sensors provided in at least one of the plurality of housing elements ([0059], each of pod structures 101, 102, 103, 104, 105, 106, and 107 includes a respective EMG sensor 110); and 
one or more processing units in operable communication with the one or more sensors of the arm band ([0009], EMG signals may be used in a wide variety of applications, including prosthetic control. [0060-0061] Pod structure 108 of device 100 includes a processor 140 that in use processes the signals provided by the EMG sensors 110 of sensor pods 101, 102, 103, 104, 105, 106, and 107 in response to detected muscle activity.), the one or more processing units configured to: 
receive EMG data from the one or more sensors from the one or more sensors ([0059-0060], each of pod structures 101, 102, 103, 104, 105, 106, and 107 includes a respective EMG sensor 110 that detects electrical signals generated by muscle activity and a processor 140 that in use processes the signals provided by the EMG sensors 110. Also see fig. 3, steps 301-302), and predict an intended gesture from the EMG data ([0009], EMG signals may be used in a wide variety of applications, including prosthetic control),
wherein a total weight of the arm band assistive device for the prosthetic limb simulates a feeling of an assistive device prescribed for a particular user of the prosthetic limb (Fig. 1, wearable EMG device 100. [0009[, EMG signals may be used for prosthetic control.  EMG device has a weight and can be used control to a prosthetic hence device can simulate a feeling of an assistive device).
Examiner further includes Fougner who teaches an EMG device configured to predict an intended gesture of a prosthetic limb from EMG data ([0002], prosthesis device controlled through electromyography signal generated by activity muscle… control system through detecting the size of one or a series of such signal to detect relative muscle the degree of constriction, to predict the activity the user wishes, and correspondingly control the prosthesis movement).
 It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey with Fougner such that Bailey’s  EMG armband is used to predict an intended gesture of a prosthetic limb from EMG data as Fougner teaches EMG driven prosthetics have the ability to predict the activity the user wishes and correspondingly control the prosthesis movement ([0002]).
Regarding the final limitation Bailey teaches there can be a number of pods ([0055], devices that do not employ pod structures (or that employ any number of pod structures).   
Bailey 2nd teaches wherein the plurality of housing elements is modifiable to assume a predetermined weight, wherein the predetermined weight is modifiable incrementally (0043, The number of pod structures included in a wearable electronic device is dependent on at least the nature, function(s), and design of the wearable electronic device, and the present systems, articles, and methods may be applied to any wearable electronic device employing any number of pod structures, including wearable electronic devices employing more than eight pod structures and wearable electronic devices employing fewer than eight pod structures. Examiner notes the ability to adjust the number of pod structures reads on the plurality of housing elements being modifiable to assume a predetermined weight as each pod has a weight and the addition/subtraction of each pod will incrementally add/subtract an additional weight).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey and Fougner with Bailey 2nd such that Bailey’s  EMG armband can incrementally add or subtract pods as this allows the armband perimeter to expand and fit on larger arms.  

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 20150057770 A1) in view of Josephson (US 2015/0135132 A1) and  Fougner et al. (CN 102170825 A, hereinafter, Fougner), as applied to claim 25, and further in view of Geisinger et al. (US 2017/0156965 A1, hereinafter, Geisinger).
Regarding claim 26, Bailey Josephson, and Fougner are not relied upon for teaching the tracking is performed using virtual reality tracking employed by the virtual reality (VR) system and wherein a VR control module is in operative communication with the one or more kinematic sensors.
Geisinger teaches a wrist-band wherein tracking is performed using virtual reality tracking employed by a virtual reality (VR) system and wherein a VR control module is in operative communication with one or more kinematic sensors ([0090], a subject dons a pair of virtual reality goggles 100 connected to, or associated with, a stimulus generator device 500 and wearing body tracking accelerometers disposed on the body of the subject, such as wrist-band accelerometers 200). 
Bailey teaches his arm-band comprises an accelerometer ([0063-0064], device 100 may also include at least one accelerometer 160), hence, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey and Josephson with Geisinger such that Bailey’s armband can provide inputs to a virtual reality system as this expands the armband’s functionality to a body tracking system for use in medical rehabilitation (Geisinger, [0009]).

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20090327171 A1) in view of Tan et al. (US 20090326406 A1, hereinafter, Tan 2nd),  Bailey et al. (US 20150057770 A1) and Higuchi (JP 2005000389 A, hereinafter, Higuchi). 
Regarding claim 27, Tan teaches an apparatus comprising:
 an arm band comprising a sensor (Fig. 1, wearable band 100 with EMG sensors 102); 
an electromyography (EMG) control module defined as a classifier in communication with the processing element of the arm band ([0019, 0025], Fig. 2, a computing device 136 that processes the signals generated by the sensors 102), the EMG control module configured to: 
receive, by the sensor of the arm band, EMG information generated by movement of the individual's residua limb in more than one physical dimension ([0019, 0026], As muscles contract in the forearm, the EMG sensors 102 will detect the corresponding electrical activity and transmit the signals),
train using the EMG information received and the gesture class (Figs. 2 & 4, [0023-0024], FIG. 2 shows a system for recognizing gestures from forearm EMG signals. The general approach is to sample training gestures, label the samples (i.e., associate gestures with samples), and train a model), 
wherein each class in the classifier is trained using EMG information received from user movement in more than one physical dimension ([0023], A gesture may also be for a specific type of movement, for example, lift, press, bend, etc.  Examiner notes lift, press, bend are gesture classes or movements that occur in more than one physical dimension).
Tan is not relied upon for teaching the EMG armband is used with a prosthetic device.
Tan 2nd teaches the armband used with a prosthetic device including ([0030], the Wearable Electromyography-Based Controller can be used to provide control of electromechanical prosthetic devices such as prosthetic hands, arms, legs, etc., by performing particular motions or gestures which in turn cause specific muscles of the user to generate electrical signals that are then used to activate one or more predetermined motions in the prosthetic device.),
wherein the EMG control module provides a gesture instruction to the prosthetic device, and the prosthetic device makes an intended gesture in response to the gesture instruction ([0030], the Wearable Electromyography-Based Controller can be used to provide control of electromechanical prosthetic devices such as prosthetic hands, arms, legs, etc., by performing particular motions or gestures which in turn cause specific muscles of the user to generate electrical signals that are then used to activate one or more predetermined motions in the prosthetic device).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Tan with Tan 2nd such that the armband is used with a prosthetic device as this expands the applications by allowing the  EMG armband to control a prosthetic device (Tan 2nd, [0030]). 
Tan and Tan 2nd are relied upon for specifying the arm band including a plurality of housing elements, a sensor, and a processing element, and that the prosthetic device includes a second processing element, and an electromyography (EMG) control module defined as a classifier in communication with the processing element of the arm band and the second processing element of the prosthetic device.  
In an analogous art, Bailey teaches an apparatus comprising:
an arm band including a plurality of housing elements, a sensor, and a processing element (Fig. 1, wearable EMG device 100 includes eight pod structures 101, 102, 103, 104, 105, 106, 107, and 108, a respective EMG sensor 110, and a processor 140);
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Tan with Bailey such that the arm band comprises housing elements and  processing elements as this provides a sturdier arm band capable of performing autonomous, on board processing of EMG signals resulting in less processing load being applied to Tan’s computing device 136. 
	Tan teaches the prosthetic is an electromechanical device in communication with the armband controller([0029]) but does not detail the prosthetic device includes a second processing element.  
Higuchi teaches a prosthetic device including a second processing element, wherein the prosthetic device is physically connected to an individual's residual limb (Fig. 1, [0003], In order to operate a commercially available single-function myoelectric prosthesis, basically, two myoelectric sensors are brought into contact with the skin surface at the cut end. [0002-0003, 0015], a forearm myoelectric prosthetic hand, which includes a multi-function hand, a controller can be operated by muscle action potentials (myoelectrics)).
The combination of Bailey and Higuchi  will result in an electromyography (EMG) control module in communication with the second processing element of the prosthetic device.  As stated in the rejection above, Tan 2nd and Bailey both teach an armband controller can communicate with an electromechanical prosthetic arm. Also stated above Higuchi teaches an electromechanical arm has a controller.  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Bailey with Higuchi such that Bailey’s electromechanical prosthetic arm comprises a second processor which Bailey’s EMG can communicate with as this amounts to combining prior art elements according to known methods to yield predictable results.  See MPEP 2143, Section I, rational (A).  Adding a processor to Bailey’s electromechanical prosthetic device lowers the time it takes for the electromechanical prosthetic to convert  EMG armband sensor commands into prosthetic limb  movements. 
	Regarding claim 28, Tan teaches the arm band includes a myoelectric control interface that receives EMG information from the sensor and predicts a gesture based on movement of the arm band [0023-0024], FIG. 2 shows a system for recognizing gestures from forearm EMG signals thereby teaching a myoelectric control interface. [0037] the classifier or trained model 130 outputs predicted classifications of the feature samples. In general, it should be appreciated that individual classifications can be analyzed as a group or aggregation to conclude an intended gesture). 
	Regarding claim 29, Bailey teaches he EMG control module is further configured to modulate a speed of actuation of the prosthetic device by using an amplitude of an EMG signal represented in the EMG information and provide an instruction to the prosthetic device ([0009], EMG signals may be used for prosthetic control. [0084], motion effected by the user of the wearable EMG device is sensed, measured, transduced or otherwise detected by at least one accelerometer in the wearable EMG device.  The motion effected by the user that may be detected and/or measured may include speed of translation and/or rotation and/or acceleration of translation and/or rotation. Examiner notes the EMG armband can detect a speed of motion and translate that into a prosthetic control such as speed of motion of the prosthetic. The sensed speed of motion signal will have an amplitude).  As stated in claim 27 rejection above, the combination of Tan, Bailey, and Higuchi result in provide an instruction to the second processing element of the prosthetic device. 

Claim 31, Bailey et al. (US 20150057770 A1) in view of Josephson (US 2015/0135132 A1), Fougner  et al. (CN 102170825 A, hereinafter, Fougner ) and Geisinger et al. (US 2017/0156965 A1, hereinafter, Geisinger),  as applied to claim 26, and further in view of Bailey et al. (US 20140198035 A1, hereinafter, Bailey 3rd).
Regarding claim 31, the combination of Fougner and Bailey 3rd  teaches the instructions to control movement of a virtual reality limb are generated by the VR control module based on an input from the one or more kinematic sensors (Bailey 3rd, Figs. 1 and 2A, wearable EMG device 100. [0008], EMG signals may be used for prosthetic control. Fig. 3, on-board display control 300 receives gesture data generated by inertial and EMG sensors and converts gesture data into display commands in VR environment. Fougner  [0002] teaches using EMG  data to control the prosthesis movement).  
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to Bailey with Fougner and Bailey 3rd such that the instructions to control movement of a virtual reality limb are generated by the VR control module based on an input from the one or more kinematic sensors as Bailey 3rd provides a completely wearable (i.e., completely portable) user interface that enables a user to see, access and interact with an electronic display in an inconspicuous, hands-free manner (Bailey 3rd, [0016]). 

	 Response to Arguments
Applicant’s 15 August 2022 arguments with respect to claim(s) 17are directed towards the newly amended subject matter.  As detailed in the rejection above Bailey in view of Josephson, Fougner, and Bailey 3rd disclose the claim limitations of claims 17 and 23. 

Regarding the rejection of claim 18, Applicant argues the prior art does not teach  the feature stating  wherein the plurality of housing elements is modifiable to assume a predetermined weight, wherein a total weight of the arm band assistive device for the prosthetic limb simulates a feeling of an assistive device prescribed for a particular user of the prosthetic limb, wherein the predetermined weight is modifiable incrementally. 
The way the claim is currently written,  Bailey 2nd (Baily ‘083] does teach wherein the plurality of housing elements is modifiable to assume a predetermined weight, wherein the predetermined weight is modifiable incrementally (0043, The number of pod structures included in a wearable electronic device is dependent on at least the nature, function(s), and design of the wearable electronic device, and the present systems, articles, and methods may be applied to any wearable electronic device employing any number of pod structures, including wearable electronic devices employing more than eight pod structures and wearable electronic devices employing fewer than eight pod structures. Examiner notes the ability to adjust the number of pod structures reads on the plurality of housing elements being modifiable to assume a predetermined weight as each pod has a weight and the addition/subtraction of each pod will incrementally add/subtract an additional weight). 
Applicant states, “applicant can find no disclosure that the pod structure 108 accommodates a total weight to be modifiable incrementally.”  This suggests applicant’s intended meaning may be that each housing element is modifiable to assume a predetermined weight.  However, the claim does not make this statement.  The claim limitation states the plurality of housing elements is modifiable to assume a predetermined weight.  Bailey 2nd reads on the claim as currently presented as Bailey 2nd teaches the number of pod structures can be added or subtracted.  Each pod has a weight hence the weight of the plurality of housing elements is modifiable. 

Regarding the rejection of claim 27, Applicant argues the prior art does not teach  the feature stating, a prosthetic device including a second processing element, wherein the prosthetic device is physically connected to an individual’s residual limb 
This claim rejection is updated to include Tan 2nd who shows that Tan’s armband can be used with a prosthetic device.  The rejection is also updated to show Higuchi teaches an EMG controlled prosthetic with a second processing element will be attached to a residual limb in order to control the prosthetic limb.  The combination of Tan, Tan 2nd, Bailey, and Higuchi teach all claim 27 limitations as presently disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622